PER CURIAM.
 Petitioner appeals from a circuit court decree affirming an order of the Public Utility Commissioner cancelling his motor carrier certificate. The circuit court concluded:
"(1) The Commissioner’s finding of fact that there had been an unauthorized transfer of plaintiffs motor carrier certificate, in violation of ORS 767.186, is supported by substantial evidence;
"(2) The Commissioner’s conclusion that 'neither Belmore nor others have lawfully transported property authorized by the certificate for a substantial period of time,’ and his conclusion that 'the present owners of the motor carrier are operating without a proper certificate of authority,’ are reasonable and lawful;
"(3) The Commissioner’s conclusion that continued operation was against the public interest, such that plaintiffs certificate should be cancelled under ORS 767.190, was reasonable and lawful;
We concur.
Affirmed.